Continuing Abatement Order filed September 20, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00772-CR
                                    ____________

                           DWAYNE DEDE, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1377321

                   CONTINUING ABATEMENT ORDER

      On March 10, 2016, this court directed the trial court to reduce to writing its
findings of fact and conclusions of law on the voluntariness of appellant’s statement.
Our order required the trial judge to forward a supplemental clerk’s record
containing the findings and conclusions. The court’s findings and conclusions were
to be filed with the clerk of this court on or before April 11, 2016. To date, the court
has not received the record or findings.
      On June 28, 2016, a record of a hearing held before the trial court was filed
with this court. In that hearing, the trial court requested the State’s attorney to file
proposed findings of fact and conclusions of law. To date, the court has not received
a supplemental clerk’s record containing the court’s signed findings.

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before October 20, 2016. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before October 20, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                        PER CURIAM